The information in this case charges that in Tulsa county, April 10, 1923, Sandy McMillan did *Page 265 
have in his possession certain intoxicating liquors, to wit, 140 quarts of whisky, 60 gallons of alcohol, one case of gin, with the unlawful intent to sell the same. On the trial the jury returned a verdict finding him guilty and fixing his punishment at a fine of $500 and confinement for 6 months in the county jail.
The undisputed facts are that on the date alleged, the sheriff, together with other officers, raided defendant's place under authority of a search warrant, and found intoxicating liquors as alleged in the information; that defendant's place was a place of public resort.
R.D. Sanford, sheriff, testified that, with Vic Ellis, Marshall Moore, Frank Jones, R.H. Hyde, and T.E. Brentz, he visited the defendant's place about a mile out of the city on the Peoria street road, and under authority of a search warrant issued to him by the county judge he, assisted by the other officers, searched the defendant's premises; that they uncovered in the chicken yard a concrete cave, and in that cavity was 15 5-gallon cans of alcohol, 18 1-gallon cans, 21 sacks of whisky, and a case of gin. Vic Ellis, Marshall Moore, R.H. Hyde, and Frank Jones testified, in substance, to the same facts as did sheriff Sanford.
At the close of the state's evidence, there was a motion by the defendant for a directed verdict of acquittal, which motion was denied. The defendant did not testify.
The errors assigned on which the defendant asks for a reversal are the same as in the case of Sandy McMillan v. State,31 Okla. Cr. 261, 238 P. 510, this day decided adversely to defendant's contentions.
For the reasons stated in the opinion in that case, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 266